Citation Nr: 0739113	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1974, to July 
12, 1974.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter, RO).  An August 
2002 Board decision found that new and material evidence to 
reopen the veteran's claim for service connection for a back 
disability had not been received.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an October 2005 decision, the 
Court vacated the August 2002 Board decision, and remanded 
the case to the Board, finding that the Board's actions and 
analysis had "performed a de facto reopening" of the 
veteran's claim for service connection for a back disability.  
In July 2006, the Board implemented this determination of the 
Court, and remanded the claim on the merits for further 
development.

Subsequent to the last supplemental statement of the case 
(SSOC) issued in May 2007, the Board has received from the 
veteran additional evidence which is essentially duplicative 
of his previous contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the Board reopened the veteran's service 
connection claim for a back disability and remanded the issue 
for readjudication of the underlying merits of the claim.  
Review of the record reveals that there has not been proper 
compliance with the Board's July 2006 remand.  

In such remand, the Board instructed the RO to readjudicate 
the service connection claim for a back disability with 
consideration of 38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 
Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 
3-2003 (July 16, 2003).   The RO, in its May 2007 SSOC denied 
the veteran's service connection claim on the basis that his 
back disability was not related to his active military 
service, or aggravated by such service.  Significantly, 
however, the RO did not make the initial determination as to 
whether there is clear and unmistakable evidence that the 
veteran's back disability existed prior to service, and clear 
and unmistakable evidence that it was not aggravated by 
service.  In making this determination, the RO was instructed 
to consider the veteran's May 1974 entrance examination and 
medical history which did not refer to a back disability.  
The RO was also instructed to note the conflicting medical 
evidence, which includes service medical records that reveal 
treatment for back pain, not related to an injury, eight days 
after the veteran's induction to service.  At that time, the 
veteran reported that he injured his back six years prior to 
this treatment. The veteran was ultimately diagnosed during 
service with spondylolysis of L5 with secondary intractable 
paralumbar spasm, a condition found by a Medical Board to 
have existed prior to service and not to have been aggravated 
by service.  A VA examiner in March 2002 also found that the 
veteran had a back disability that existed prior to service 
that was not aggravated by service.

The RO did not discuss a June 1981 opinion of Elliot L. 
Coles, M.D., who stated that April 1981 x-rays did not reveal 
spondylolysis, that the veteran did not have a "pre-existing 
congenital anomaly" in the lower back, and that the back pain 
demonstrated at that time "appears to originate from his 
service-connected injury."  A November 1973 physical 
examination report for employment with a manufacturing 
company did not demonstrate a back disability at that time or 
a history thereof.  Following the examination, the veteran 
was said to have been fit for heavy duty.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
service connection claim for a back 
disability with consideration of 38 
U.S.C.A. § 1111, Cotant, and VAOPGCPREC 
No. 3-2003.  That is, the RO should 
determine whether the evidence of record, 
to include the reports from the Medical 
Board convened in service and the March 
11, 2002, VA medical opinion and March 
18, 2002, addendum thereto, represents, 
in light of all the evidence of record, 
clear and unmistakable evidence that a 
back disability existed prior to service 
and clear and unmistakable evidence that 
it was not aggravated by service. 

2.  If the claim for service connection 
for a back disability is denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC) addressing 
the claim on appeal. The SSOC should 
include a summary of the evidence and 
discussion of all pertinent regulations, 
and an appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

